Citation Nr: 1219115	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for sepsis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a psychiatric disorder to include as secondary to hepatitis C.

5.  Entitlement to service connection for chronic fatigue syndrome secondary to hepatitis C and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.K.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A hearing was held on March 22, 2012, by means of video conferencing equipment with the appellant in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for hepatitis C, entitlement to service connection for a psychiatric disorder, and entitlement to service connection for chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not diagnosed with sepsis or residuals from in-service cellulitis of the left foot.

3.  The Veteran did not engage in combat with the enemy and her claimed non-combat in-service stressors have not been verified. 


CONCLUSIONS OF LAW

1.  Sepsis and any resulting residuals were not incurred in active service.               38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R.         § 3.159, 3.303, 3.304 (2011).

2.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in June 2007.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in April 2008.  In addition, the Board notes that the Veteran's claim for PTSD is based on an alleged personal assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).  Here, the Veteran was advised by means of the June 2007 letter that she could submit evidence such as police reports, medical treatment reports for assault or rape, or statements from individuals with whom she discussed these events.  In addition, the Veteran was provided a Statement in Support of her Claim for Service Connection for PTSD Secondary to Personal Trauma.  Therefore, the notification requirements have been met.

The duty to assist the appellant also has been satisfied in this case.  Service treatment records, service personnel records, in-patient clinical records, VA treatment records, and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Board acknowledges that the Veteran has not had a VA examination with respect to her claim for service connection for sepsis.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed for this claim because there is no persuasive evidence establishing that the Veteran has a current disability of sepsis or residuals thereof.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the issue on appeal.  

In addition, the Veteran was not afforded a VA examination with respect to her claim for service connection for PTSD.  See McLendon, 20 Vet. App. 79 (2006).  
However, the evidence does not establish that the Veteran suffered 'an event, injury or disease in service,' so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As discussed in detail later in this decision, the Board finds that the service treatment records and service personnel records are more persuasive than the Veteran's current statements and the general lay statements regarding her in-service stressors.  As the Veteran does not have a verified stressor, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service Connection for Sepsis

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sepsis or any residuals.

Here, there is no evidence of a current disability related to sepsis.  Sepsis is defined as "the presence in the blood or other tissues of pathogenic microorganisms or their toxins."  Dorland's Illustrated Medical Dictionary 1507 (27th Ed.).  The Veteran has stated that she had sepsis during active service and that she has residual leg pain and cramps due to the infection.  During the March 2012 hearing, the Veteran testified that she experiences burning and tightening of the leg.  She stated that she has spoken to doctors since she has been out of the service but was simply told that it was not a blood clot and when she has pain she should elevate the leg.  

The service treatment records show that the Veteran was treated for cellulitis of the left foot.  The September 1974 clinical record reveals that the Veteran wore ill-fitting footwear over a period of several days of training.  She was assessed with blisters of both heels with associated cellulitis of the left foot.  The October 1974 Medical Board report of examination shows that the Veteran was assessed with pes cavus related to her heels.  The post-service treatment records show that the Veteran has made intermittent complaints related to pain in her leg, but there is no diagnosis attached to these reported symptoms.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, 'pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.'  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The Board acknowledges the Veteran's personal assertions that she has a current disability related to pain in her leg from her infection during service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  While the Veteran is competent to report that she experiences pain, she is not competent to provide a diagnosis with respect to whether she has sepsis or residuals.  As noted above, the post-service evidence of record does not contain a diagnosis corresponding to her symptoms.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Without evidence of a current disability, a preponderance of the evidence is against the Veteran's claim for service connection for sepsis and any residuals.   No further discussion of the two remaining elements of a service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim for service connection for sepsis must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for PTSD

The Veteran contends that she suffers from PTSD due to sexual harassment during active service.  

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.

Initially, the Board recognizes the Veteran's representative's request that the Veteran's issue of entitlement to service connection for PTSD be considered on an aggravation basis.  In reviewing the service treatment records, the entrance report of medical examination shows that the Veteran's psychiatric condition was clinically evaluated as normal.  Therefore, the Veteran is presumed sound when she entered active duty.  38 U.S.C.A. § 1111; see Bagby, 1 Vet. App. 225, 227 (1991) (holding that presumption of sound condition 'only attaches where there has been an induction examination in which the later complained of disability was not detected . . . .').

To rebut the presumption of sound condition under section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this case, the medical evidence does not show that the Veteran had a diagnosed disability prior to her entrance to active service.  The Board acknowledges the Veteran's reports of depression; however, the Veteran is not competent to diagnose herself with a preexisting psychiatric disorder.  In addition, the Board recognizes that the Veteran's current PTSD has been etiologically related, in part, to her pre-service sexual trauma.  However, the fact remains that the Veteran was not diagnosed with a psychiatric disorder until after service.   Indeed, the Medical Board report of medical examination shows that the Veteran's psychiatric condition was clinically evaluated as normal.  Therefore, the evidence is not clear and unmistakable that the Veteran had a psychiatric disorder that existed prior to active service.  Therefore, the presumption of soundness is not rebutted.  See Cotant v. West, 17 Vet. App. 116, 131 (2003).  Because not even the first requirement to rebut the presumption of soundness has not been met, the presumption is not rebutted, and the Board will proceed to discuss the merits of the claim on the basis of direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Proceeding to the merits of the claim on a direct basis, the evidence shows that the Veteran has been diagnosed with PTSD.  See VA treatment records.  Therefore, the Board must determine whether there is a corroborated in-service stressor to determine whether the Veteran's current PTSD could be related to service.  

Initially, the Board observes that there is no evidence in the record that the Veteran served in combat.  Service personnel records fail to indicate combat or combat-related activities and the Veteran does not contend that her stressors are related to combat.  As it is not contended or shown that the Veteran engaged in combat, her unsupported assertions of a service stressor are not sufficient to establish the occurrence of such events.  Rather, her alleged service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R.                § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for 'credible supporting evidence' means that 'the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.'  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of every detail of a claimed stressor, including personal participation, is not required; independent evidence that the incident occurred is sufficient).

The Veteran has reported several in-service stressors which she believes resulted in PTSD.  First, in a statement dated in June 2007, the Veteran explained that she was hospitalized for sepsis and that upon release from the hospital, she returned to her squad.  She was immediately demoted and her drill sergeant ripped the corporal strips off her arm.  She was transferred to Fort Dix, New Jersey in September 1974.  In the Statement in Support of her Claim, she listed the harassment as taking place between October and November of 1974.  In the June 2007 statement, she explained that she was sexually traumatized by fellow trainees, both male and female, and by an officer who stated that ". . . I would not get papers signed if I did not allow him to have some fun with me' while he physically groped me."  She stated that she       ". . . went to the chaplain on base (Fort Dix, New Jersey) in November of 1974 and was granted an excess leave of 9 days to get away from the problems."  She reported that she confided in one of her peers, Private M.G., and stated that M.G. approached the officer who had conducted himself inappropriately and had a conversation in his office regarding the incident.  She stated that her release papers were eventually signed.  

In the Statement in Support of the Claim for Service Connection for PTSD based on Personal Trauma, the Veteran was asked to provide examples of any behavioral markers experienced after the incident.  The Veteran stated that she began professional therapy in 1993, has had multiple job separations due to behavior changes, continual episodes of depression, anxiety, and panic attacks, requires use of Temazepam to sleep, experienced weight loss of 7 pounds, chronic fatigue, and loss of interest.  She stated that her harassment occurred between October and November 1974.  

Subsequently, during the March 2012 hearing, the Veteran testified that she was also harassed when she was stationed at Fort Jackson (before October 1974).  She stated that it was basically women.  She testified that ". . . I'd wake up and I'd have a woman sitting on my bed and rubbing my body."  She explained that she wanted to keep a low profile so she was transferred and thought that was the end of it.  The Veteran clarified that she was transferred because once she was done with basic training; she went to Fort Dix, New Jersey.  When she was in Fort Dix, she explained that she again had problems with women and that she was pushed against the wall and groped by an officer.  She stated that she reported the incident to the chaplain and that it occurred in late October, early November.  She stated that she was offered nine days of excess leave to get off of the base and out of the situation.  

The Board acknowledges the statements above with respect to the experiences the Veteran reports she endured during service.  Nevertheless, these experiences have not been corroborated by official service records.  In this regard, the service personnel records do not contain any evidence to show that the Veteran received nine days of excess leave following the alleged assault from an officer.  There is no evidence of a request and authority for leave form in the record to show that the Veteran was approved for excess leave.  Contemporaneous documents such as the service personnel records have greater probative value than the statements made years later in contemplation of monetary benefits, both because of their contemporaneous nature and because they were prepared for neutral purposes.  The Board acknowledges that it may not reject the assertion solely on the basis that there is no contemporaneous medical evidence, but it is a valid factor for the Board's consideration.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  This inconsistency is but another brick in the load that collapses the Veteran's credibility.  The Board has also reviewed the service personnel and treatment reports to determine if there were any behavioral changes around the time of the alleged incident without success.  There was no evidence of any requests for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Board notes that the Veteran was transferred after basic training but she did not request the transfer due to the alleged harassment.  In addition, as noted above, the Veteran stated that her harassment increased in severity when she was transferred to Fort Dix, New Jersey.  She stated that the harassment took place between October 1974 and November 1974.  The service treatment records include an October 1974 medical board report of medical examination, which took place during the alleged harassment.  The Veteran specifically denied experiencing nervous trouble of any sort, denied experiencing trouble sleeping, and denied experiencing depression or excessive worry.  This also calls into question the Veteran's credibility as she has stated that she has experienced depression and psychiatric problems since service.  Finally, during her hearing, the Veteran testified that she told a chaplain about the incident; however, there is no evidence to support this.  

The Veteran was advised to submit corroborating evidence regarding her claimed stressors, and the only corroboration is in the form of the above referenced statements from her son and daughter which only noted generally that they were told of her trauma in the Army.  They also discussed the Veteran's childhood sexual trauma.  While the Board does not question the honesty and credibility of the Veteran's son and daughter, the Board finds that the probative value of these statements is low compared to the service treatment records and service personnel records.  The Board affords more value to the contemporaneous records with respect to whether the Veteran had any in-service sexual harassment/assault.  The Board foes not find that it is reasonable that the Veteran would be suffering from continuous sexual harassment/assault from October 1974 to November 1974 and would not mention anything during the October 1974 Medical Board examination.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board acknowledges that the VA treatment records contain medical evidence linking the Veteran's PTSD to her military sexual trauma and to her childhood trauma.  Indeed, the Veteran has reported multiple traumas that occurred during childhood and attested to a molestation that occurred after separation from service.  While the Board acknowledges this medical evidence, in consideration of the evidence of record as a whole, the Board finds that the service personnel records and service treatment records are more persuasive in determining whether the Veteran had an in-service stressor.  

In light of the above, the weight of the evidence is therefore against a finding of PTSD based on an in-service personal assault stressor.  In reaching this conclusion, the Board emphasizes that verification of an in-service stressor by service personnel records is not required and a mental health professional's opinion may be considered in determining whether the occurrence of a stressor is corroborated under 38 C.F.R. § 3.304(f)(5).  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  However, as in Menegassi, the Board has weighed all of the evidence including the Veteran's statements and concluded that the weight of the evidence is against a finding of PTSD based on an in service stressor.

Service connection for PTSD must therefore be denied as there is no verified in-service stressor.   Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sepsis is denied.  

Service connection for PTSD is denied.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  The United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, holding that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which a veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

The Veteran has contended that she contracted hepatitis C during an inoculation during service.  Specifically, the Veteran believes she was exposed to the hepatitis C virus when an air gun was used to provide an inoculation to the Veteran.  

VA has determined that the large majority of hepatitis C viral infections can be accounted for by known modes of transmission; however, transmission of the hepatitis C virus with air gun injectors is biologically plausible.  See Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004.  Considering that the Veteran has presented an explanation which is biologically plausible indicating in-service exposure to the hepatitis C virus, it is concluded that there is at least some evidence suggesting that the Veteran's hepatitis C 'may be associated with' active service, under the low threshold of McLendon.  See McLendon at 83.  As such, a VA examination is necessary to decide the claim.

In reviewing the evidence of record, the Board notes that the evidence also suggests other potential modes of transmission for hepatitis C in this Veteran's case.  For example, in a February 2000 private treatment record, the examining physician noted that it was likely that the Veteran acquired hepatitis C from husband 20 years ago (although the Veteran now states that she never used intravenous drugs and that her ex-husband does not carry a diagnosis of hepatitis C).  In addition, the Veteran stated that she was exposed to blood and fluids as a nurse in the May 2007 risk factor questionnaire (although now she has reported that she was not exposed to blood as a nurse).  In addition, the Veteran reported receiving a tattoo in 1996 after separation from active service.   Considering this evidence, in providing the opinion required by this remand, the VA examiner should include a full discussion of all modes of potential transmission of hepatitis C in this case.  

As a favorable decision on the issue concerning service connection for hepatitis C would have an impact as to the resolution of the claim for service connection for chronic fatigue syndrome to include as secondary to hepatitis C and PTSD, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board will defer appellate consideration of the claim for service connection for chronic fatigue syndrome.  In addition, a favorable decision on the issue concerning service connection for hepatitis C would have an impact as to the resolution of the claim for service connection for a psychiatric disorder and, therefore, the issues are inextricably intertwined.  Thus, appellate consideration of the claim for service connection for a psychiatric disorder is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of her hepatitis C.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  The examiner should obtain a detailed history from the Veteran concerning inservice and post service risk factors for hepatitis C.  The examiner should also note that the Veteran has reported exposure to blood during her work as a nurse and has reported receiving a tattoo after service.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C is the result of a disease, event, or injury in service.  
In providing an opinion, the VA examiner should include a full discussion of all modes of transmission.   

In providing the requested opinion, the examiner should be advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


